Honorable George W. Miller     Opinion No. WW-1212
County Attorney
Briscoe County                Re: Whether under the stated
Silverton, Texas                  facts, the statement fur-
                                  nished by a sheriff for
                                  automobile travel on offi-
                                  cial business, pursuant to
                                  Article 6877-1, Vernonfs
                                  Civil Statutes, Is suffi-
                                  cient to require payment
Dear Mr. Miller:                  of the mileage claim.

          You have requested an opinion of this Department as to
whether, under the facts stated, the monthly mileage statement
of the sheriff of Briscoe County which you enclosed is suffi-
c.ient,and shows sufficient itemization under the law to re-
quire payment of the same.
          Article 6877-1, Vernon's Civil Statutes, to which
you refer in your letter, reads in part as follows:
          "The County Commissioners Courts of this
     state are directed to supply and pay for trans-
     portation of sheriffs of their respective
     counties and their deputies to and from points
     within this State, under one of the four (4)
     following sections:
          I!
           . . .
          "(0) Alternatively, such County Commis-
     sioners Courts may allow sheriffs and their
     deputies In their respective counties to use
     and operate cars on official business which
     cars are personally owned by them for which
     such officers shall be paid not less than six
     cents (66) per mile nor more than ten cents
     (lO#) per mile for each mile traveled in the
     performance of official duties of their office.
          "(d) All compensation paid under the
     provisions of this Act shall be upon a sworn
     statement of such sheriff."
Honorable George W. Miller, page 2 (WW-1212)

          You state in your request that the Commissioners
Court of Briscoe County does not furnish the sheriff with an
automobile, and that the Court has elected to allow the sher-
iff to use his personal car on official business and to pay
the minimum mileage as required by the statute.
          Your request further states that the sheriff keeps a
record of all trips made out of the county on personal business,
and in addition, he estimates the mileage of his in-town per-
sonal trips. Taking the above (including the estimated in-town
personal trips), you state that he deducts this total figure
from the total mileage as reflected by the speedometer reading
on hisautomobile to ascertain the official miles driven in
business.
          First, in Attorney General's Opinion V-293 (1947),
we held that the provisions of this statute were mandatory,
and that the Commissioners Court must determine under which
of the subdivisions of the Act It will furnish the sheriff and
his deputies transportation. (See also Attorney General's
Opinion O-4882 (1942).) Further, it Is clear that when the
Court makes an election to provide such transportation under
subdivision (c) of this statute, it may not pay expenses ln-
&dental to the upkeep and operation of such cars. (See
Attorney General's Opinion V-621 (1948).)
          In Attorney General's Opinion v-526 (1948) it was
held that the Commissioners Court may require the sheriff to
furnish the Court such information which is necessary for the
Court to determine what mileage was traveled in the perform-
ance of official duties. Of coulye, the sheriff Is not en-
titled to traveling expenses incurred In the use of his auto-
mobile while traveling to and from his residence and his office,
since such does not constitute performance of official duties.
          Now, as to your specific question, we are of the
opinion that the method of recording and tabulating mileage
by the sheriff here is not a sufficient statement and itemi-
zation under the law to require payment of the same by the
Commissioners Court. In Attorney General's Opinion ~-1760
(19&g), this office held that said Court is not authorized
to allow traveling expenses to the sheriff and his deputies
based on a mere estimate, but must determine the number of
miles actually traveled in the performance of his official
duties.
          Thus, while there is no particular method the Com-
missioners Court must use in determining the number of miles
actually traveled other than it must require the sheriff and
his deputies to file their respective sworn accounts before
                    Miller, page 3 (W-1212)
Honorable George I!,!.

allowing any traveling expenses, a c,onc,lusion
                                              as to the total
figure of official mileage reac.hedin part by a guess or esti-
mate on their part would not be proper in the light of the
foregoing.

                       S U M M A R P

          The Commissioners Court is not authorized
     to allow traveling expenses to the sheriff and
     his deputies based on a mere estimate, but must
     determine the number of miles actually traveled
     in the performance of their offi'oialduties.
                             Very truly yours,

                                                 Texas




EBS:dhs

APPROVED:
OPINION COMMITTEZ
W. V. Geppert, Chairman

J. C. Davis
II.Ray Scruggs
Bill Allen
REXIEl:!ED
         FOR THB ATTOF'XEYGENERAL
BY: Houghton Brownlee, Jr.